Title: To George Washington from Peter Jaquett, 14 March 1791
From: Jaquett, Peter
To: Washington, George



Sir
Wilmington [Del.] March 14. 1791

I feel my self much hurt by the unfair manner in which I have been represented in Major Andersons affair, and exceedingly mortified that it should leave an unfavorable impression of me on the mind of your Excellency. I am however convinced that if I could be permitted the indulgence of an interview for a quarter of an hour I should be able to convince your Excellency that I have certified nothing but truth concerning Major Anderson, and that I can reconcile the apparent contradiction between the certificate and the Letter which I wrote to Mr Vining.
I had been long in habits of friendship with Mr Vining and he was well acquainted with all the circumstances concerning the affair between Mr Anderson and myself and I had some reason to believe that Mr Vining had interested himself with your Excellency in favor of the Major’s appointment; but I never knew that Mr Vining or Mr Bedford had represented the Major’s

affair in a disadvantageous point of view to your Excellency, untill five days after I had wrote the letter to Mr Vining which was intended for his Eye alone.
From the opinion which I always entertained of Mr Andersons honor & integrity I was convinced that he would discharge the debt as soon as he was in a situation to do it. I therefore felt myself obliged to Mr Vining (who I knew entertained a favorable opinion of M. Andersons abilities and understanding) for the aid which I imagined he had given in recommending him to your Excellency, as I knew it would put the Major in a situation to do what he heartily wished namely to discharge a debt of honor due to me. I call it a debt of honor, because I lent it to him upon his word of honour to return it to me in three months and took no written obligation for that purpose. At the same time the Major told me that he had attatched a large sum of money in the hands of the treasurer of the United States the property of Nathaniel Twining for whom he had been security to a large amount and to his very great injury, that he expected to receive this mony in less than three months when he would repay me. For some reasons unknown to me I believe the Major received but about one eight part of the money he expected, which disappointment put it out of his power to comply with his engagement to me.
I am convinced that the Major was severely mortified at the idea of being unable to pay me, especially as he knew that my situation was by no means a comfortable one. But as he was unable to pay me he in some measure avoided me, for more than a Year, during which time I scarce saw or heard from him.
After the debt had been due upwards of four years, upon my hearing that he was about going to Kentuck⟨y⟩ I directed my Attorney to institute a suit against him in hopes that his Brother in Law, would become security for part of my demand giving my Attorney my directions at the same time, to use no rigor and informing him that the Major had certain Land Warrants in his possession which I would take at 3/9 pr Acre as a security to his bond which I directed him to take. Major Anderson being in Maryland my order was executed with more rigor than I wished or expected and he was sent to Goal his bond taken and the Land as security.
When the Major came to me for the certificate which he obtained,

I told him I was very ready to certify any thing to his advantage consistent with truth that I had always viewed the affair as his misfortune not his fault. He then assured me that he would give me any instrument of writing which I should chuse, to convince me that he did not want inclination but ability to pay me. ⟨We⟩ then called Major Bush the Collector (who was witness to all our transactions) to our assistance, and in his presence, I gave him the certificate, when he renewed his bond and gave me an article of agreement approved of and witnessed by Major Bush, by which he bound himself to give me immediately on his appointment a power of attorney to draw from the treasury of the United States such part of his salary as I should demand. I did not think it necessary to state all those circumstances in the certificate, because that I believed that Your Excellency having had some hint of the debt due me (from whom I knew not) unfavorable to the Major, only wished to Know from me whether he had acted honorable with me or not in respect to that debt, and I firmly believe, that he has done, and would at any time do every thing in his power to comply with his engagements.
But my mentioning some circumstances in my private letter to Mr Vining which were not in the certificate (and which Mr Vining well Knew before if his memory has not deceived him) have been applied as contradictory to the certificate, and I believe it will appear upon a review of the Letter that I have not stated that Mr Anderson had given me a power of attorney but that he had agreed to give me one to draw a certain part of his Salary.
I must therefore request your Excellency to believe that when I mentioned in my letter to Mr Vining, that I had not certified all the truth (tho an unhappy expression) I only intended to convey the Idea that I had not certified all the particulars mentioned in this letter, (which particulars Mr Vining well Knew) because I thought them unnecessary. I am indeed sorry that my letter to Mr Vining was shewn to the Senators of this State as I did not wish to give persons who were not my friends an opportunity of saying any thing more to my disadvantage.
I hope therefore that what I have now said will reconcile this apparent contradiction of which so much has been said and

shew that I wrote nothing with a view of deceiving your Excellency, or of injuring an individual.
I should have been much hurt by hearing myself accused by my Equals of a crime of which I hold myself incapable. Your Excellency may then judge of my uneasiness when I found a report from the Secretary of State, certifying that I had contradicted myself, I hope it will be viewed by you sir in a different light and that Major Andersons virtue will highly justify all that I have said or believed of him as well as your Excellencys confidence in him.
I have now to request if after reading this Letter there should remain in your Excellencys breast a doubt to my disadvantage, that I may be honored with an interview.
Your Goodness Sir I am convinced will forgive me the trouble I have given you in reading this letter in which I have endeavoured to acquit myself of the duplicity of which I have been accused and of which I hope I stand acquitted by your Excellency. I have the honor to be with the greatest affection your Excellency’s most obedt & ⟨Hble⟩ Sert

Peter Jaquett

